

115 S946 : Veterans Treatment Court Improvement Act of 2018
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC115th CONGRESS2d SessionS. 946IN THE HOUSE OF REPRESENTATIVESFebruary 20, 2018Referred to the Committee on Veterans' AffairsAN ACTTo require the Secretary of Veterans Affairs to hire additional Veterans Justice Outreach
			 Specialists to provide treatment court services to justice-involved
			 veterans, and for other purposes.
	
 1.Short titleThis Act may be cited as the Veterans Treatment Court Improvement Act of 2018.
		2.Hiring by Department of Veterans Affairs of additional Veterans Justice Outreach Specialists
			(a)Hiring	of additional Veterans Justice Outreach Specialists
 (1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall hire not fewer than 50 Veterans Justice Outreach Specialists and place each such Veterans Justice Outreach Specialist at an eligible Department of Veterans Affairs medical center in accordance with this section.
 (2)RequirementsThe Secretary shall ensure that each Veterans Justice Outreach Specialist employed under paragraph (1)—
 (A)serves, either exclusively or in addition to other duties, as part of a justice team in a veterans treatment court or other veteran-focused court; and
 (B)otherwise meets Department hiring guidelines for Veterans Justice Outreach Specialists. (3)Supplement not supplantThe Secretary shall ensure that the total number of Veterans Justice Outreach Specialists employed by the Department is not less than the sum of—
 (A)the total number of Veterans Justice Outreach Specialists that were employed by the Department on the day before the date of the enactment of this Act; and
 (B)the number of Veterans Justice Outreach Specialists set forth in paragraph (1). (b)Eligible Department of Veterans Affairs medical centersFor purposes of this section, an eligible Department of Veterans Affairs medical center is any Department of Veterans Affairs medical center that—
 (1)complies with all Department guidelines and regulations for placement of a Veterans Justice Outreach Specialist;
 (2)works within a local criminal justice system with justice-involved veterans; (3)maintains an affiliation with one or more veterans treatment courts or other veteran-focused courts; and
 (4)either— (A)routinely provides Veterans Justice Outreach Specialists to serve as part of a justice team in a veterans treatment court or other veteran-focused court; or
 (B)establishes a plan that is approved by the Secretary to provide Veterans Justice Outreach Specialists employed under subsection (a)(1) to serve as part of a justice team in a veterans treatment court or other veteran-focused court.
 (c)Placement priorityThe Secretary shall prioritize the placement of Veterans Justice Outreach Specialists employed under subsection (a)(1) at eligible Department of Veterans Affairs medical centers that have or intend to establish an affiliation, for the purpose of carrying out the Veterans Justice Outreach Program, with a veterans treatment court, or other veteran-focused court, that—
 (1)was established on or after the date of the enactment of this Act; or (2)(A)was established before the date of the enactment of this Act; and
 (B)is not fully staffed with Veterans Justice Outreach Specialists. (d)Reports (1)Periodic reports by Secretary of Veterans Affairs (A)In generalNot later than one year after the date of the enactment of this Act and not less frequently than once every year thereafter, the Secretary of Veterans Affairs shall submit to Congress a report on the implementation of this section and its effect on the Veterans Justice Outreach Program.
 (B)ContentsEach report submitted under paragraph (1) shall include the following: (i)The status of the efforts of the Secretary to hire Veterans Justice Outreach Specialists pursuant to subsection (a)(1), including the total number of Veterans Justice Outreach Specialists hired by the Secretary pursuant to such subsection and the number that the Secretary expects to hire pursuant to such subsection.
 (ii)The total number of Veterans Justice Outreach Specialists assigned to each Department of Veterans Affairs medical center that participates in the Veterans Justice Outreach Program, including the number of Veterans Justice Outreach Specialists hired under subsection (a)(1) disaggregated by Department of Veterans Affairs medical center.
 (iii)The total number of eligible Department of Veterans Affairs medical centers that sought placement of a Veterans Justice Outreach Specialist under subsection (a)(1), how many Veterans Justice Outreach Specialists each such center sought, and how many of such medical centers received no placement of a Veterans Justice Outreach Specialist under subsection (a)(1).
 (iv)The total number of justice-involved veterans who were served or are expected to be served by a Veterans Justice Outreach Specialist hired under subsection (a)(1).
						(2)Report by Comptroller General of the United States
 (A)In generalNot later than two years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the implementation of this section and the effectiveness of the Veterans Justice Outreach Program.
 (B)ContentsThe report required by subparagraph (A) shall include the following: (i)An assessment of whether the Secretary has fulfilled the Secretary's obligations under this section.
 (ii)The number of veterans who are served by Veterans Justice Outreach Specialists hired under subsection (a)(1), disaggregated by demographics (including discharge status).
 (iii)An identification of any subgroups of veterans who underutilize services provided under laws administered by the Secretary and to which they are referred by a Veterans Justice Outreach Specialist.
 (iv)Such recommendations as the Comptroller General may have for the Secretary to improve the effectiveness of the Veterans Justice Outreach Program.
						(e)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated to the Secretary of Veterans Affairs to carry out subsection (a) $5,500,000 for each of fiscal years 2018 through 2028.
 (2)Identification of offsetsThe Secretary shall submit to Congress a report that identifies such legislative or administrative actions as the Secretary determines will result in a reduction in expenditures by the Department of Veterans Affairs that is equal to or greater than the amounts authorized to be appropriated by paragraph (1).
 (f)DefinitionsIn this section: (1)Justice teamThe term justice team means the group of individuals, which may include a judge, court coordinator, prosecutor, public defender, treatment provider, probation or other law enforcement officer, program mentor, and Veterans Justice Outreach Specialist, who assist justice-involved veterans in a veterans treatment court or other veteran-focused court.
 (2)Justice-involved veteranThe term justice-involved veteran means a veteran with active, ongoing, or recent contact with some component of a local criminal justice system.
 (3)Local criminal justice systemThe term local criminal justice system means law enforcement, jails, prisons, and Federal, State, and local courts. (4)Veterans Justice Outreach ProgramThe term Veterans Justice Outreach Program means the program through which the Department of Veterans Affairs identifies justice-involved veterans and provides such veterans with access to Department services.
 (5)Veterans Justice Outreach SpecialistThe term Veterans Justice Outreach Specialist means an employee of the Department of Veterans Affairs who serves as a liaison between the Department and the local criminal justice system on behalf of a justice-involved veteran.
 (6)Veterans treatment courtThe term veterans treatment court means a Federal, State, or local court that is participating in the veterans treatment court program (as defined in section 2991(i)(1) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797aa(i)(1))).Passed the Senate February 15, 2018.Julie E. Adams,Secretary